Mr. Justice Leech delivered the opinion of the court: This is a claim for damages resulting from an alleged purposed change in the location of State Eoute No. 11 in front of claimant’s farm. We are of the opinion that the claim for damages of this matter would not lie against the State of Illinois even if the route was changed on the theory that the State has the right to change any part of said hard road system at any time it deems advisable. The claimant on cross-examination in answer to this question; “You have not been damaged any, as yet, because of any change or contemplated change, have you?” his answer was, “I have not been hurt any yet, no.” The claim is denied and the cause dismissed.